DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 has been considered by the examiner.

Status of the Claims
The response and amendment filed 04/28/2022 is acknowledged.
Claims 1-3, 5-16, 20-23, 26-29, 31, 35-37, and 41-42, 44-54 are pending.
Claims 1-3, 5-16, 20, and 47-53 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2020.
Claims 21-23, 26-29, 31, 35-37, 41-42, 44-46 and 54 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Withdrawn Claim Objections/Rejections
The rejection of claims 21, 23, 26-29, 35-37, 41-42, 44-46, and 54 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by CN 104434809 A (Zou) has been withdrawn in light of Applicant’s amendment. Zou does not expressly teach a single embodiment of a composition having the combination of a single phase, solid amorphous dispersion of an API, one or more pharmaceutically acceptable excipients, and a non-glidant/non-adherent, non-polymeric lubricant. Zou teaches lubricant silica present with a drug and a polymer in a solid dispersion. But silica is an anti-adherent lubricant according to the present application. See PGPUB 20200009060 A1, e.g., 0124. Zou does not appear to expressly teach the solid amorphous dispersion is a single phase. 
The rejection of claims 21, 23, 26-29, 31, 35-37, 41-42, and 44-46 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zentiva, WO 2014170026 A1 has been withdrawn in light of Applicant’s amendment. Zentiva does not clearly teach the single phase, amorphous solid solution contains the lubricant, i.e., magnesium stearate, sodium stearyl fumarate, stearic acid.
The previous rejection of claims 21-23, 26-29, 31, 35-37, 41-42, 44-46, and 54 under 35 U.S.C. 103 as being unpatentable over CN 104434809 A (Zou) in view of Brough, US 20090053315 has been withdrawn in light of Applicant’s amendment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-23, 26-29, 31, 35-37, 41-42, 44-46 and 54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Applicant has argued the presently claimed invention requires the lubricant to be in an amorphous phase because the claimed invention requires a single phase solid amorphous dispersion. Zentiva teaches a single phase amorphous solid solution meaning all of the elements of the single phase amorphous solid solution are amorphous as presently claimed. Brough teaches techniques which enable the production of amorphous composites of two or more pharmaceutically acceptable excipients (Brough, e.g., 0023). 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New Matter
Claims 21-23, 26-29, 31, 35-37, 41-42, 44-46 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 21 as amended 04/28/2022 includes the new limitation of a non-glidant/non-anti-adherent, non-polymeric lubricant. No support could be found for this genus in the specification as originally filed. Non-adherent lubricants are discussed at pg. 26 of the specification. Non-glidant lubricants are discussed at pg. 26 of the specification in the same paragraph, lines 8-13. Non-polymeric lubricants are discussed at, e.g., pg. 3, lines 21-23. While the specification gives examples of these classes of lubricants individually, the specification does not give examples of non-glidant lubricants or non-anti-adherent lubricants. 
The specification does not appear to have support for the genus of non-glidant/non-anti-adherent, non-polymeric lubricant recited in claim 21 since this genus was not explicitly disclosed, and since species in this genus were not reasonably identified by the specification. 
While it is true that alternative elements which are positively recited in the specification may be explicitly excluded in the claims, the genera of lubricants at issue were not disclosed as alternatives since the species of the individual genera disclosed overlap. This is illustrated by the specification stating anti-adherent lubricants include stearates. At the same time non-polymeric lubricants include stearates. Thus, the genera are not mutually exclusive alternatives since there appears to be overlap between the species encompassed by the different classes of lubricants enumerated by the specification as filed. The issue is further illustrated by claim 45. Claim 45 recites species of non-polymeric lubricants including magnesium stearate for example. However, the stearates such as magnesium stearate should be excluded from the scope of claim 21, and claim 45 by virtue of its dependent relationship with claim 21, since the specification described stearates as species of anti-adherent lubricants and claim 21 was amended to exclude anti-adherent lubricants. 
The specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention as now claimed. 

Indefiniteness
Claims 21-23, 26-29, 31, 35-37, 41-42, 44-46 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 as amended 04/28/2022 includes the new limitation of a non-glidant/non-anti-adherent, non-polymeric lubricant.
As discussed above, claim 21 recites a genus of lubricants which does not appear to find support in the specification as filed. 
The limitation at issue could be interpreted in such a way that it is not clear which species are covered rendering the claim indefinite. This is illustrated by the specification stating anti-adherent lubricants include stearates. At the same time non-polymeric lubricants include stearates. Thus, the genera are not mutually exclusive alternatives since there appears to be overlap between the species encompassed by the different classes of lubricants enumerated by the specification as filed. The issue is further illustrated by claim 45. Claim 45 recites species of lubricants including magnesium stearate for example. However, the stearates such as magnesium stearate should be excluded from the scope of claim 21, and claim 45 by virtue of its dependent relationship with claim 21, since the specification described stearates as species of anti-adherent lubricants and claim 21 was amended to exclude anti-adherent lubricants. 
Consequently, one skilled in the art is unable to reasonably identify the species of lubricants which are covered by the invention as presently claimed. 
In the interest of compact prosecution, the claimed invention has been interpreted as if the genus of lubricant does not encompass silica since this was argued in the response. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 21-23, 26-29, 31, 35-37, 41-42, 44-46, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Zentiva, WO 2014170026 A1 in view of CN 104434809 A (Zou) and Brough, US 20090053315 (all previously cited).

Zentiva teaches single phase (Zentiva, e.g., claim 2), amorphous solid solution compositions (Zentiva claim 1, and ¶ bridging pp. 5-6), wherein the single homogeneous amorphous solid solution comprises a polymer and an active pharmaceutical ingredient (ticagrelor). See, Zentiva, e.g., claim 1 (hydroxypropyl methylcellulose, polyvinylpyrrolidone); see also polymers found at pg. 4:8-24. Compositions my further comprise surfactants, e.g., sodium lauryl sulfate, are found at pp. 6-7, bridging ¶. Compositions may further comprise lubricants, e.g., magnesium stearate, sodium stearyl fumarate, stearic acid (Zentiva, e.g., pg. 7:18-23). 
Applicable to claim 21: Zentiva teaches the composition comprising an API such as ticagrelor and at least one second component used to stabilize amorphous API typically comprises a lubricant and or glidant. See Zentiva pg. 7:18-20. This teaching suggests one skilled in the art would have understood that Zentiva teaches a lubricant may be present in the solid amorphous dispersion/solution. See also claim 8, the composition comprising the amorphous solid solution characterized in that it further comprises … at least one lubricant. The lubricant may be sodium stearyl fumarate. See Zentiva, e.g., pg. 13, tables. Thus, Zentiva appears to suggest the single phase, amorphous, solid solution containing the lubricant in the amorphous phase.
However, Zentiva does not clearly teach an embodiment of a single phase, amorphous, solid solution containing a lubricant, e.g., magnesium stearate, sodium stearyl fumarate, stearic acid.
Zou provides a suggestion which would have prompted one skilled in the art to modify a single phase, amorphous, solid solution by including a lubricant with a reasonable expectation of success. 
Zou teaches solid dispersions including active pharmaceutical ingredient, povidone (pharmaceutically acceptable excipient) and a lubricant (Zou, e.g., Abstract). Zou teaches the lubricant as part of the amorphous solid dispersion, i.e., arranged in the same way required by claim 21, e.g., a solid dispersion containing each of the active pharmaceutical ingredient, povidone and lubricant. See Zou, e.g., pg. 5: Embodiment 5. Zou suggests the drug is present in an amorphous form in the solid dispersion (Zou, e.g., pg. 5: Embodiment 9: Stability test, last ¶ “unformed state is maintained”).
Zou teaches the addition of lubricant to the API polymer dispersion results in an amorphous dispersion which is as stable or more stable than an amorphous dispersion which contains only the API and the polymer (Zou, e.g., pg. 2/5, Invention Content, ¶ 2). 
Zou teaches solid dispersions comprising a lubricant (Zou, e.g., claim 1), wherein the lubricant is combinations of lauryl sodium sulfate, magnesium stearate, talc, or silica (Zou, e.g., claim 1). The lubricant is added during preparation of the solid dispersion (Zou, e.g., claim 2) meaning the lubricant is in the amorphous solid dispersion. Zou uses the term unformed state (amorphous) to characterize the dispersion under accelerated testing conditions (Zou, e.g., pg. 2/25, ¶ 23 and pg. 5, final ¶). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a single phase, amorphous, solid solution comprising an active pharmaceutical agent, and a polymer as understood from Zentiva by including a lubricant such as magnesium stearate with a reasonable expectation of success. From Zou, it was understood that amorphous dispersions containing lubricants as well as polymer and active pharmaceutical agent resulted in the same or improved stability of the desired amorphous form under accelerated storage testing conditions. In light of Zou, the combination of lubricant and polymer was a known alternative to only polymer and useful for the purpose of stabilizing amorphous phases of the composition in the same way or better than only polymer. This may be viewed as a combination of two known excipients where each was suggested as useful for stabilizing the amorphous stat of a pharmaceutical composition containing an active pharmaceutical agent. Alternatively, the skilled artisan would have been motivated to modify single phase, amorphous, solid solution comprising an active pharmaceutical agent, and a polymer as understood from Zentiva using the technique known from Zou to improve the composition in the same way. The skilled artisan would have had a reasonable expectation of success because Zentiva appears to suggest the single phase, amorphous, solid solution comprising an active pharmaceutical agent, and a polymer may further comprise additional excipients including the same lubricants reported in Zou, and because Zou reports no loss of stability of the amorphous nature of the composition upon addition of lubricants such as magnesium stearate. 
The combined teachings of Zentiva and Zou do not expressly teach the lubricant in an amorphous form. However, it would have been prima facie obvious before the effective filing date of the presently claimed invention to ensure the lubricant is in an amorphous form like that of the API and the polymer with a reasonable expectation of success. The motivation to employ an amorphous form of the lubricant is implied by the fact that Zentiva desires a single-phase solid solution. The skilled artisan would have been motivated to ensure the added lubricant was in an amorphous form in order to maintain the single-phase solid solution properties desired by Zentiva. This teaching is implied because if the lubricant was not in an amorphous state, the resulting composition would not be a single phase. 
Additional motivation to prepare amorphous solid solutions of API and excipients where the excipients are also present in an amorphous form is found in Brough.
Brough teaches pharmaceutical compositions in the form of a composite amorphous solid dispersion comprising an API and one or more excipients (Brough, e.g., 0107), wherein the amorphous character of the excipient(s) in the composite, improves he dissolution rate of the API from the composite, the stability of the API composite, and/or the miscibility of the API and the excipients (Brough, e.g., 0102). Like Zentiva and Zou, Brough teaches amorphous composites comprising excipients such as lubricants (Brough, e.g., 0011), e.g., magnesium stearate (Brough, e.g., 0018). Brough teaches techniques which enable the production of amorphous composites of two or more pharmaceutically acceptable excipients (Brough, e.g., 0023). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to apply the amorphous excipients technique known from Brough to the single-phase, amorphous, solid solution pharmaceutical compositions as understood from Zentiva and Zou to improve the prior art compositions in the same way with a reasonable expectation of success. Since Zentiva and Zou teach single-phase, amorphous, solid solutions containing an amorphous API, a polymer, and a lubricant, the skilled artisan would have been motivated to ensure the polymer and lubricant excipients were also in the amorphous phase to maintain the single-phase nature and to achieve the improved API dissolution rate, stability, and miscibility of the API in the same way suggested by Brough with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of successfully modifying compositions suggested by Zentiva and Zou using techniques known from Brough since Brough teaches techniques which enable the production of amorphous composites of two or more pharmaceutically acceptable excipients. 
Applicable to claim 22: Brough teaches wherein the composition may include one or more active pharmaceutical ingredients (Brough, e.g., 0089-0091). 
	Applicable to claim 23, povidone is a pharmaceutical polymer. See Zentiva, pg. 3:8-16.
	Applicable to claims 26, 27, and 28: povidone is poly(vinylpyrrolidone) as recited by instant claims 26 and 27 and 28. Claim 28 further limits surfactant alternatives or pharmaceutical polymer as set forth in claim 23. That is, since claim 28 does not require the pharmaceutical composition to include both a surfactant and a polymer expressly, the claim is interpreted as requiring a specified surfactant or a specified polymer.
	Applicable to claim 29, Zou does not mention a plasticizer. Zentiva teaches plasticizer is optional (Zentiva, e.g., claim 8). This means Zentiva teaches compositions without a plasticizer.
Applicable to claim 31: Zentiva teaches the ratio between API and polymer may be 1 to 4 (Zentiva, e.g., pg. 13, example 1: 90 to 360). Brough teaches API to polymer ratio may be 1:2 or 1:4 (Brough, e.g., 0122, 0138, 0146, 0179)
Applicable to claim 35: Brough teaches polymers may be high melt viscosity (Brough, e.g., 0011, and claim 8). 
	Applicable to claim 36: Brough teaches solid dispersions comprising a thermolabile polymer (Brough, e.g., 0144).
Claims 37 and 41 refer to properties of the composition of claim 21. Zentiva suggests the pharmaceutical compositions have improved dissolution due to the amorphous state of the drug (Zentiva, e.g., pg. 3:5-8). Since the combined teachings of the prior art meets the structural limitations of claim 21, it is assumed properties recited in the present claims are necessarily present. See MPEP 2112.01, I-II. Here, the prior art teaches a specific pharmaceutical composition having each of the elements generically recited in claim 21 arranged in a single-phase amorphous, solid solution. Consequently, the structure taught by the prior art falls within the scope claimed and is presumed to have the same properties observed by Applicant. 
Applicable to claims 42 and 54: The composition may be in the form of a tablet or capsule (Zentiva, e.g., claim 15). 
Applicable to claim 44: Neither Zentiva nor Zou teach vemurafenib.
Applicable to claim 45: Zou teaches wherein the lubricant includes, inter alia, magnesium stearate and/or sodium stearyl fumarate. See Zou, e.g., claim 1 and pg. 2: Invention content, ¶ 5. These same lubricants are found in Zentiva, e.g., claim 13. These same compounds are found in Brough, e.g., 0018.
Applicable to claim 46: The combined teachings of Zentiva, Zou and Brough teach the same lubricant of the presently claimed invention. Consequently, the lubricant would appear meet the limitations of poorly water soluble or water insoluble, and/or crystalline prior to compounding with said active pharmaceutical ingredient. 
Accordingly, the subject matter of claims 21-23, 26-29, 31, 35-37, 41-42, 44-46, and 54 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 21-23, 26-29, 31, 35-37, 41-42, 44-46, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, US 20150258093 A1 in view of CN 104434809 A (Zou) and Brough, US 20090053315 (all previously cited).
Miller teaches a solid dosage form comprising a composition containing a combination of APIs, polymer and a pharmaceutically acceptable surfactant or a combination of pharmaceutically acceptable surfactants, and wherein the APIs are formulated in a solid amorphous dispersion (Miller, e.g., claim 1). Exemplified solid amorphous dispersions include an amorphous API uniformly distributed in a polymer-surfactant matrix containing copovidone, colloidal silicon dioxide, vitamin E tocopheryl polyethylene glycol succinate (vitamin E TPGS) and propylene glycol monolaurate (Miller, e.g., 590). Miller teaches the amorphous solid dispersion may be a single phase of API molecularly dispersed in a matrix containing excipients, e.g., polymer and surfactant, wherein the amorphous solid dispersions does not contain any detectable crystalline compound as measured by X-ray powder diffraction spectroscopy (Miller, e.g., 0276). This appears to be a single phase solid amorphous dispersion of an active pharmaceutical ingredient (API), one or more pharmaceutically acceptable excipients, and one or more surfactants, wherein all of the elements of the solid amorphous dispersion are in an amorphous phase since there is no detectable crystalline compound as measured by X-ray powder diffraction spectroscopy. Miller teaches various additives can be included in the single phase solid amorphous dispersion such as, flow regulators, binders, lubricants, fillers, disintegrants, plasticizers, colorants, or stabilizers (Miller, e.g., 0558). Lubricants within the scope of claim 45 are found in Miller, e.g., 0369. These include magnesium and calcium stearates, sodium stearyl fumarate, stearic acid, glyceryl behenate, glyceryl monostearate. 
Miller does not expressly teach a single embodiment wherein the single phase solid amorphous dispersion containing a non-glidant/non-antiadherent, non-polymeric lubricant.
Zou provides a suggestion which would have prompted one skilled in the art to modify a single phase, amorphous, solid solution by including a lubricant with a reasonable expectation of success. 
Zou teaches solid dispersions including active pharmaceutical ingredient, povidone (pharmaceutically acceptable excipient) and a lubricant (Zou, e.g., Abstract). Zou teaches the lubricant as part of the amorphous solid dispersion, i.e., arranged in the same way required by claim 21, e.g., a solid dispersion containing each of the active pharmaceutical ingredient, povidone and lubricant. See Zou, e.g., pg. 5: Embodiment 5. Zou suggests the drug is present in an amorphous form in the solid dispersion (Zou, e.g., pg. 5: Embodiment 9: Stability test, last ¶ “unformed state is maintained”).
Zou teaches the addition of lubricant to the API polymer dispersion results in an amorphous dispersion which is as stable or more stable than an amorphous dispersion which contains only the API and the polymer (Zou, e.g., pg. 2/5, Invention Content, ¶ 2). 
Zou teaches solid dispersions comprising a lubricant (Zou, e.g., claim 1), wherein the lubricant is combinations of lauryl sodium sulfate, magnesium stearate, talc, or silica (Zou, e.g., claim 1). The lubricant is added during preparation of the solid dispersion (Zou, e.g., claim 2) meaning the lubricant is in the amorphous solid dispersion. Zou uses the term unformed state (amorphous) to characterize the dispersion under accelerated testing conditions (Zou, e.g., pg. 2/25, ¶ 23 and pg. 5, final ¶). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a single phase, amorphous, solid solution comprising an active pharmaceutical agent, and a polymer as understood from Miller by including a lubricant such as magnesium stearate with a reasonable expectation of success. Miller suggests the single phase amorphous solid solution may contains lubricants and teaches lubricants within the scope of claims 45. From Zou, it was understood that amorphous dispersions containing lubricants as well as polymer and active pharmaceutical agent resulted in the same or improved stability of the desired amorphous form under accelerated storage testing conditions. In light of Zou, the combination of lubricant and polymer was a known alternative to only polymer and useful for the purpose of stabilizing amorphous phases of the composition in the same way or better than only polymer. This may be viewed as a combination of two known excipients where each was suggested as useful for stabilizing the amorphous stat of a pharmaceutical composition containing an active pharmaceutical agent. Alternatively, the skilled artisan would have been motivated to modify single phase, amorphous, solid solution comprising an active pharmaceutical agent, surfactants, and a polymer as understood from Miller using the technique known from Zou to improve the composition in the same way. The skilled artisan would have had a reasonable expectation of success because Miller suggests lubricants may be added to the single phase, amorphous, solid solution comprising an active pharmaceutical agent, surfactants, and polymer, wherein the same lubricants reported in Zou, and because Zou reports no loss of stability of the amorphous nature of the composition upon addition of lubricants such as magnesium stearate. 
The combined teachings of Miller and Zou do not expressly teach the lubricant in an amorphous form. However, it would have been prima facie obvious before the effective filing date of the presently claimed invention to ensure the lubricant is in an amorphous form like that of the API and the polymer with a reasonable expectation of success. The motivation to employ an amorphous form of the lubricant is implied by the fact that Miller desires a single-phase solid solution. The skilled artisan would have been motivated to ensure the added excipients including lubricant was in an amorphous form in order to maintain the single-phase solid solution properties desired by Miller. This teaching is implied because if the lubricant was not in an amorphous state, the resulting composition would not be a single phase. 
Additional motivation to prepare amorphous solid solutions of API and excipients where the excipients are also present in an amorphous form is found in Brough.
Brough teaches pharmaceutical compositions in the form of a composite amorphous solid dispersion comprising an API and one or more excipients (Brough, e.g., 0107), wherein the amorphous character of the excipient(s) in the composite, improves he dissolution rate of the API from the composite, the stability of the API composite, and/or the miscibility of the API and the excipients (Brough, e.g., 0102). Like Miller and Zou, Brough teaches amorphous composites comprising excipients such as lubricants (Brough, e.g., 0011), e.g., magnesium stearate (Brough, e.g., 0018). Brough teaches techniques which enable the production of amorphous composites of two or more pharmaceutically acceptable excipients (Brough, e.g., 0023). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to apply the amorphous excipients technique known from Brough to the single-phase, amorphous, solid solution pharmaceutical compositions as understood from Miller and Zou to improve the prior art compositions in the same way with a reasonable expectation of success. Since Miller and Zou teach single-phase, amorphous, solid solutions containing an amorphous API, a polymer, and a lubricant, the skilled artisan would have been motivated to ensure the polymer and lubricant excipients were also in the amorphous phase to maintain the single-phase nature and to achieve the improved API dissolution rate, stability, and miscibility of the API in the same way suggested by Brough with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of successfully modifying compositions suggested by Miller and Zou using techniques known from Brough since Brough teaches techniques which enable the production of amorphous composites of two or more pharmaceutically acceptable excipients. 
Applicable to claim 22: Miller teaches pharmaceutical compositions comprising more than one active agent (Miller, e.g., claim 1). Brough teaches wherein the composition may include one or more active pharmaceutical ingredients (Brough, e.g., 0089-0091). 
	Applicable to claim 23, povidone is a pharmaceutical polymer. See Miller, 0590.
	Applicable to claims 26, 27, and 28: povidone is poly(vinylpyrrolidone) as recited by instant claims 26 and 27 and 28. Claim 28 further limits surfactant alternatives or pharmaceutical polymer as set forth in claim 23. That is, since claim 28 does not require the pharmaceutical composition to include both a surfactant and a polymer expressly, the claim is interpreted as requiring a specified surfactant or a specified polymer. Even so, Miller teaches surfactants within the scope of claim 28, e.g., vitamin E TPGS (Miller, e.g., 0590).
	Applicable to claim 29, Zou does not mention a plasticizer. Brough teaches compositions with or without plasticizer. The combined teachings of Miller, Zou, and Brough suggest plasticizers were optional.
Applicable to claim 31: Miller teaches compositions comprising API and polymer with a weight ratio between the API and polymer ranging from 4:1-4:8 (Miller, e.g., 0211). Three of the claimed ratios are within this range. Brough teaches API to polymer ratio may be 1:2 or 1:4 (Brough, e.g., 0122, 0138, 0146, 0179).
Applicable to claim 35: Brough teaches polymers may be high melt viscosity (Brough, e.g., 0011, and claim 8). 
	Applicable to claim 36: Brough teaches solid dispersions comprising a thermolabile polymer (Brough, e.g., 0144).
Claims 37 and 41 refer to properties of the composition of claim 21. Since the combined teachings of the prior art meets the structural limitations of claim 21, it is assumed properties recited in the present claims are necessarily present. See MPEP 2112.01, I-II. Here, the prior art teaches a specific pharmaceutical composition having each of the elements generically recited in claim 21 arranged in a single-phase amorphous, solid solution. Consequently, the structure taught by the prior art falls within the scope claimed and is presumed to have the same properties observed by Applicant. 
Applicable to claims 42 and 54: The composition may be in the form of a tablet or capsule (Miller, e.g., 0080). 
Applicable to claim 44: Neither Miller nor Zou teach vemurafenib.
Applicable to claim 45: Zou teaches wherein the lubricant includes, inter alia, magnesium stearate and/or sodium stearyl fumarate. See Zou, e.g., claim 1 and pg. 2: Invention content, ¶ 5. These same lubricants are found in Miller, e.g., 0369. These same compounds are found in Brough, e.g., 0018.
Applicable to claim 46: The combined teachings of Miller, Zou and Brough teach the same lubricant of the presently claimed invention. Consequently, the lubricant would appear meet the limitations of poorly water soluble or water insoluble, and/or crystalline prior to compounding with said active pharmaceutical ingredient. 
Accordingly, the subject matter of claims 21-23, 26-29, 31, 35-37, 41-42, 44-46, and 54 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 21-23, 26-29, 31, 35-37, 41-46, and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-53, 55-57, 59-62, 64-76 of US Application No. 16185333 in view of Zentiva, WO 2014170026 A1 and Brough, US 20090303630 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application are directed to pharmaceutical compositions comprising an amorphous dispersion of an active pharmaceutical ingredient, one or more pharmaceutically acceptable excipients, and a non-polymeric lubricant comprising an agent. The agent may be sodium stearyl fumarate (claim 31). This meets the limitations of claims 21 and 45. The composition may include more than one active pharmaceutical ingredient (claim 32). The composition may include a surfactant (claim 33), polymer (claim 34) or plasticizer (claim 35). The polymers recited in instant claims 26-28 are found in reference application claims 36 and 37. The surfactants recited in instant claim 28 are found in reference application claim 38. The lubricants of instant claim 45 are found in reference patent claims 40-42. The composition may not include a processing agent (claim 48). The composition may not comprise a plasticizer (claim 49). The composition may include an active pharmaceutical ingredient to pharmaceutical excipient ratio of 1 to 4 (claim 50), 3 to 7 (claim 51), 2 to 3 (claim 52), or 1:1 (claim 53). The composition may include a polymer of high melt viscosity (claim 54). The composition may include a thermally labile pharmaceutical polymer (claim 55). The composition may be in the form of a tablet, capsule or sachet (claim 57). The composition does not comprise vemurafenib (claim 31). The non-polymeric lubricant is poorly water soluble or water insoluble and/or crystalline prior to compounding with said active pharmaceutical ingredient (claim 59). The composition of the reference application is silent to the properties recited by instant claims 37 and 41. However, as the composition of the reference patent claims includes all of the structural limitations of required of claim 21, the compositions appear to be capable of achieving the same effects recited in by instant claims 37 and 41. 
The claims of the reference application do not expressly teach the composition is a single phase. However, single-phase, amorphous, solid solutions were a known variety of amorphous dispersions as evident from the teachings of Zentiva as enumerated above, particularly Zentiva, ¶ bridging pp. 5-6. Zentiva teaches the API molecules mix completely with the matrix, i.e., are molecularly dispersed resulting in a single homogenous amorphous phase of solid solutions. This technique results in improved solubility and hence bioavailability (Zentiva, e.g., pg. 2, lines 20-22).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to formulate a pharmaceutical composition comprising an amorphous dispersion of active pharmaceutical ingredient, one or more pharmaceutically acceptable excipients, and non-polymeric lubricant as claimed by the reference application as a single-phase with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Zentiva teaches single phase, amorphous, solid solutions were known and useful for improving dissolution of drugs in the same way as amorphous dispersions because the drug molecules are molecularly dispersed within the composition resulting in a single homogenous amorphous phase. This modification may be viewed as the substitution of one amorphous dispersion for another where each were known for the purpose of improving solubility and bioavailability.  
To the extent that the presently claimed invention requires all of the excipients to be amorphous, the claims of the reference patent do not expressly teach the one or more pharmaceutically acceptable excipients are amorphous. However, this feature is taught by Brough as enumerated above. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to further modify a pharmaceutical composition suggested by the claims of the reference application and Zentiva by formulating the excipients present in an amorphous form with a reasonable expectation of successfully improving the formulation in the same way suggested by Brough. The skilled artisan would have been motivated to make this modification to maintain the single-phase nature of Zentiva and to achieve additional improved API dissolution rate, stability, and miscibility of the API as suggested by Brough with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of successfully modifying compositions suggested by the reference application claims and Zentiva using techniques known from Brough since Brough teaches techniques which enable the production of amorphous composites of two or more pharmaceutically acceptable excipients. 
Consequently, the subject matter of the instant claims would be considered to be an obvious variant of the subject matter claimed in the reference application by one skilled in the art.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
Applicant has deferred a substantive response until such time as one of the involved applications is allowed.
The rejection is maintained at this time. 

Conclusion
No claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615